EXHIBIT 10.1

 

ADDENDUM NO. 2

 

 

BETWEEN :

COMPLEXE RUE UNIVERSITE S.E.C., limited partnership, having its head office at
8000 boulevard Langelier, Montreal (Quebec) Canada, H1P 3K2 herein acting and
represented by Joseph Marcone, Vice-President – Real Estate Management and Lucie
Ducharme, Executive Vice-President, duly authorized for the purpose hereof as
they so declared ;

 

Hereinafter referred to as the « Landlord »

 

AND :

PC MALL CANADA INC., a Canadian corporation having its head office at 1100,
University, 2nd floor, Montreal, (Quebec) Canada, herein acting and represented
by Kristin M. Rogers, President, duly authorized for the purpose hereof as he so
declared ;

 

Hereinafter referred to as the « Tenant »

 

AND:

PC MALL INC., a US corporation having his its head office at Torrance, CA, USA,
herein acting and represented by Brandon La Verne, interim CFO, duly authorized
for the purpose hereof as he so declared ;

 

« Hereinafter referred to as the « Guarantor »

 

PREAMBLE

 

WHEREAS PC MALL CANADA INC. is presently the Tenant and occupies the 2nd floor
of the property situated at 1100 University Street, Montreal, in virtue of a
lease entering between the Tenant and CANAPREV INC. (previous landlord of the
property) dated June 11th 2003 ;

 

WHEREAS PC MALL CANADA INC. offered to lease from the Landlord the 3rd floor of
the hereinabove mentioned property, in virtue of an Offer to lease dated
December 23rd, 2003 and accepted by the Landlord on December 31st, 2003
(hereinafter referred to as the "Offer to Lease");

 

WHEREAS the parties agree to modify the Lease Agreement entered into on 11th of
June 2003 as to refer to as the Lease to include the terms and conditions of the
Offer to Lease ;

 

WHEREAS on January 20th, 2004, the parties to the present have signed an
Addendum to the Lease Agreement (hereinafter referred to as the “Addendum No.
1);

 

1

 

Initials

Tenant

Landlord

 

 

 

--------------------------------------------------------------------------------



 

WHEREAS, in virtue of the terms of Article 26.3 of the Lease, the Tenant had
reserved his right to exercise a right of first refusal on the 3rd floor of the
property ;

 

WHEREAS, in virtue of the terms of Article 23.1 of the Lease, the parties agreed
that the terms of the Lease could be modified with a written consent of both
parties ;

 

WHEREAS the parties agree to extend the term of the Lease for a period of eight
(8) years;

 

 

AGREEMENT

 

1.

The preamble shall form into a part of the present agreement.

 

 

2.

The parties agree to modify the terms of the Lease dated June 11th 2003 and
amended on January 26th, 2004 as follows:

 

3.

Article 2.1 “Term of Lease” shall be amended as follows:

 

The term of the Lease shall be a period of eight (8) years and six (6) months
(the Term), commencing on July 1st, 2008 and terminating on December 31st, 2016
(the Expiration of the Term") unless sooner terminated in accordance with the
provisions of the Lease.

 

 

The first paragraph of Article 2.2 “Option to Renew” shall be amended as
follows:

 

Provided that the Tenant has respected each and all of its Lease Obligations, it
will have the option to renew this Lease for one (1) additional period of five
(5) years starting January 1st, 2017 under the same Terms and Conditions as
those contained in this Lease, excepting that there shall be no improvements to
be executed by the Landlord and that the Rental shall be as follows:

 

 

•

for the period commencing January 1st, 2017 and terminating December 31st, 2018,
the same minimum rent as the previous term, being fourteen dollars ($14.00) per
square foot of Gross Leasable Area; and

 

 

•

for the period commencing January 1st, 2019 and terminating December 31st,
2021,, the annual Base Rental shall not exceed the amount of the last annual
Base Rental increased annually according to the percentage increase in the
Consumer Price Index of Canada (Montreal Region), or its replacement as it is

2

 

Initials

Tenant

Landlord

 

 

 

--------------------------------------------------------------------------------



published from time to time but not to exceed ten per cent (10%) cumulative
increase ($15.25).

 

4.

Article 3.1 “Minimum Rent” shall be amended as follows:

 

Throughout the term, the Tenant shall pay to the Landlord, without any
deduction, set-off, reduction or abatement of any nature whatsoever, a minimum
rent of:

 

For the period commencing July 1st, 2008 and terminating June 30th, 2013:

 

The Tenant shall pay an annual rent ("Minimum Rent") of five hundred and
eighty-six thousand six hundred and sixty-four dollars ($586,664.00), calculated
at thirteen ($13.00) per square foot of Gross Leasable Area payable in advance
in equal and consecutive monthly payments of forty-eight thousand eight hundred
and eighty-eight dollars and sixty-seven cents ($48,888.67) each, plus
applicable taxes, on the first day of each month; and

 

For the period commencing July 1st, 2013 and terminating December 31st, 2016:

 

The Tenant shall pay an annual rent ("Minimum Rent") of six hundred and
thirty-one thousand seven hundred and ninety-two dollars ($631,792.00),
calculated at fourteen ($14.00) per square foot of Gross Leasable Area payable
in advance in equal and consecutive monthly payments of fifty-two thousand six
hundred and forty-nine dollars and thirty-three cents ($52,649.33) each, plus
applicable taxes, on the first day of each month.

 

5.

Article 5.1.5 “Parking” shall be amended as follows:

 

 

•

The Tenant shall be provided with one (1) parking space in the Building’s
parking garage at the rate charged for such parking within the Building from
time to time. The rental for the parking space shall be payable by the Tenant to
the Landlord, in advance, on the first day of each month;

 

 

•

In addition, the Landlord shall undertake to use his “best efforts” to secure
seven (7) non-reserved parking stalls in the adjacent Central Station parking.
Should these parking stalls be secured, the Tenant shall undertake to make
arrangements and pay directly the Central Station parking operator the rental of
these stalls.

 

6.

Article 13.1 “Signs and Advertising – Consent of Landlord” shall be amended as
follows:

 

 

3

 

Initials

Tenant

Landlord

 

 

 

--------------------------------------------------------------------------------



Exterior Signage

 

The Tenant shall have the right, at its sole expenses and provided it meets the
city approval, to install and maintain its corporate signage on the building,
for the duration of the term, and any extension thereof. The signage shall be
easily visible from the René-Lévesque Boulevard and University Avenue.

 

The final location of such signs shall be as follows:

 

Sign 1:

On the East facade of the building (University side), at the south end (Near
Belmont) at a height comparable to the existing Essor sign, and

 

Sign 2:

on the black metal siding over the marquise of the short facade length of the
building facing West (on Rene-Levesque);

 

Failing city approval on any or all of these locations, alternative locations
should be selected subject to the mutual agreement of the Landlord and the
Tenant, acting reasonably.

 

7.

Article 18.1.2 shall be amended as follows:

 

COMPLEXE RUE UNIVERSITÉ S.E.C.

8000 Langelier, Suite 808

St. Leonard (Quebec)

H1P 3K2

Attention: Vice-President, Real Estate Management

 

8.

Option to Terminate or Surrender

 

The Tenant shall have the right to terminate its Lease or surrender one (1) full
floor on the 30th of June 2013, by giving the Landlord a written notice to that
effect no later than December 31st, 2012. Should PC Mall exercise its option to
cancel, PC Mall will pay a penalty of two (2) months minimum rent as well as the
unamortized portion of the commissions and works performed by the Landlord
according to this Addendum No. 2. The right is personal to PC Mall Canada Inc.

 

9.

Right of First Refusal

 

Provided that the Tenant be not in default of its obligations under the Lease
and subject to prior rights granted to other tenants in the Building, the
Landlord hereby grants to the Tenant during the duration of the initial Lease
Term, a right of first refusal to Lease all contiguous space that becomes
available for lease.

 

In the event the Landlord receives a third party bona fide offer to lease (the
‘’Offer’’) during the initial Lease Term for premises adjacent to the Leased

 

4

 

Initials

Tenant

Landlord

 

 

 

--------------------------------------------------------------------------------



Premises, the Landlord shall inform the Tenant, by way of written notice, of all
of the terms and conditions of the Offer.

 

The Tenant shall then have five (5) business days from its receipt of the
above-mentioned notice to inform the Landlord that it elects to exercise its
right of first refusal. Should the Tenant elect to exercise its option, then it
shall be under the same terms and conditions of the third party Offer. In the
event the Tenant responds in writing in the negative or fails to respond in
writing within the said period, the Landlord shall then have the right to accept
the said third party Offer and enter into an agreement with the third party: in
such case, said right of first refusal shall become null and void and of no
further future effect.

 

10.

Broker

 

The Lessee guarantees to the Lessor that the only broker involved in this
transaction was Mr. Dominique Durand of DPA Workplace Solutions. The Lessor
shall be responsible to pay the leasing commission pertaining to this present
transaction upon the terms and conditions stipulated in a commission agreement
to intervene between the Lessor and the broker.

 

11.

Leasehold Improvements

 

The Landlord, upon written request from the Tenant and at any time chosen by the
Tenant during the Term, shall supply and install, at its sole cost, a new floor
covering (Carpet tiles) on the second (2nd) and third (3rd) floors. The carpet
tiles shall be of an acceptable commercial grade (minimum 28 oz) and of a color
to be picked by the Tenant from the carpet manufacturers standard color samples.
Provided there are no visible aesthetics differences, non tiled carpet of the
same color, pattern and quality could be used in other areas than the open
areas.

 

 

12.

Air Conditioning Units

 

The Landlord shall, at its sole cost, supply and install “Liebert” Air
conditioning units similar and in replacement of the existing units.

 

 

The parties agree that all other terms, conditions and obligations foreseen in
the Lease Agreement, which have not been modified and/or annulled by Addendum
No. 1 and Addendum No. 2 will continue to have force of law between them.

 

 

5

 

Initials

Tenant

Landlord

 

 

 

--------------------------------------------------------------------------------



IN FAITH OF WHICH the parties have signed the present addendum, this 10th day of
_____January____________ 2008.

 

 

Complexe Rue Université S.E.C.

 

Landlord

  

_________________________

_/s/ Joseph R. Marcone___

 

Witness__________________

Joseph R. Marcone

 

Vice-President, Real Estate Management

  

_________________________

_/s/ Lucie Cucharme______

 

Witness__________________

Lucie Ducharme

 

Executive Vice-President

  

 

PC Mall Canada Inc.

 

Tenant

  

_________________________

_/s/ Kristin M. Rogers_____

 

Witness__________________

Kristin M. Roger, President

  

 

PC Mall Inc.

 

Guarantor

  

_________________________

_/s/ Brandon La Verne_____

 

Witness__________________

Brandon La Verne, Interim CFO

 

 

6

 

Initials

Tenant

Landlord

 

 

 

 

 